DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claims 1, 2, 5-11, and 15-18, drawn to a method of treating a subject suffering from a human immunodeficiency virus (HIV) infection comprising administering to the subject a composition comprising a therapeutically effective amount of an IL-15:IL-15R (N-803) complex, wherein the IL-15:IL-15Rcomplex is administered to the subject in escalating therapeutically effective amounts over a period of time to maintain an HIV specific immune response, and wherein the IL-15:IL-15complex modulates amounts of circulating immune effector cells and/or activates immune effector cells.

• Group II, claim(s) 19-23, drawn to a method of preventing or treating a JC polyomavirus virus (JCV) infection comprising administering to the subject a composition comprising a therapeutically effective amount of an IL-15:IL-15R complex, wherein the IL-15:IL-15R complex increases the number of circulating immune effector cells and/or activates immune effector cells.
• Group III, claim(s) 29-30, drawn to a method of modulating an immune response in immunosuppressed subjects, comprising administering to the subject a composition comprising a therapeutically effective amount of an IL-15:IL-15Rcomplex, wherein the IL-15:IL-15R complex modulates amounts of circulating immune effector cells, immune effector cell activity and/or activates immune effector cells.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the method administration of a composition comprising a therapeutically effective amount of an IL-15:IL-15Ra complex, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wong (US 2014/0242025 A1. Wong teaches methods featuring ALT-803, a complex of an IL-15 superagonist mutant and a dimeric IL-15 receptor alpha/Fc fusion protein useful for enhancing an immune response against a viral infection such as HIV (Abstract).
As such, Group I does not share a special technical feature with the instant claims of Groups II and III. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I, II, and III is broken.

Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	A. If applicant elects Group I, applicant must elect a single species from each of the following for search and consideration:

	1. One of the species recited in claim 10; or a specific combination thereof; and 
	2. If applicant elects the species of “anti-viral agents” in claim 10, applicant must elect one of the specific agents recited in claim 11, or a specific combination thereof; and 
	3. Applicant must elect from immune effector cells, stem cells, or combinations thereof, as recited in claim 16; and
	4. Applicant must elect from allogeneic, autologous, syngeneic, related, unrelated, HLA-matches, HLA mismatched or haploidentical cells as recited in claim 17.

	B. If applicant elects Group II, applicant must elect a single species from each of the following for search and consideration:

	1. The immune effector cells recited in claim 21, selected from: natural killer cells (NK), effector memory (Tem) T cells (CD45RA/CCR7), effector memory RA (Tempra) T cells (CD45RA'/CCR7), cytolytic T cells (CTLs), T helper cells (Tx), or a specific combination thereof; and 
	2. The chemotherapeutic agents recited in claim 23, selected from: chemotherapeutic agents, compounds, cytokine antagonist, cytokine receptor antagonist, cytokines, adoptive cell therapy, anti-viral agents, checkpoint inhibitors, adjuvants, or a specific combination thereof.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Telephonic Prosecution
 During a telephone conversation with attorney Robert Traver on 7/14/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 2, 5-11, and 15-18, and the following species:
A1, reading on claim 10: anti-viral
A2, reading on claim 11: etravirine
A3, reading on claim 16: immune effector cells
A4, reading on claim 17: autologous cells

Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 19-23 and 29-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Rejoinder
 	Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

Claim Status
Claims 3-4, 12-14, 24-28, and 31-38 are cancelled.
Claims 1-2, 5-11, 15-23, and 29-30 are pending.
Claims 19-23 and 29-30 are withdrawn.
Claims 1, 2, 5-11, and 15-18 are examined on the merits in this prosecution.

Claim Objection / Informality
In claim 11, third line, the term “nevirapine” is recited twice. Appropriate correction is required.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 5-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (WO 2016/004060 A2), in view of Pavlakis (US 2011/0081311 A1) .
Bai teaches combination therapies using an IL-15-based superagonist complex known as ALT-803, and an antibody to effectively treat subjects with infectious diseases such as HIV (Abstract; pg 77, claim 5). It is noted that ALT-803 as taught by Bai is identical to “N-803” disclosed in the instant application.
For claim 2, Bai teaches ALT-803 is a complex of an interleukin-15 (IL-15) superagonist mutant and dimeric IL-15 receptor /Fe fusion protein IL-15N72D:IL-15RSu/Fc complex (ALT-803), wherein said ALT-803 comprises a dimeric IL-15RSu/Fc and two IL-15N72D molecules (pg 77, claim 1).
For claim 5, Bai teaches the eradication of virally infected cells (pg 51, first full paragraph).
For claims 6 and 7, Bai teaches an effective dosage for treating human immunodeficiency virus (HIV) with ALT-803 is between 0.1 μg/kg and 100 mg/kg (pg 77, claim 7), within the range claimed in each of claims 6 and 7. Because the claimed range overlaps, or lies within, the range disclosed by the prior art, a prima facie case of obviousness exists.
For claim 8, Bai teaches the method may be administered intravenously, subcutaneous, or intramuscularly, (pg 78, claim 10).
For claim 9, Bai teaches that the Fe fragment provides cytotoxic effector functions through the complement activation and interaction with Fc receptors displayed on natural killer (NK) cells (pg 50, fourth paragraph).
For claim 10, Bai teaches the method may further comprise administration of an anti-viral antibody (pg 78, claim 11).
For claim 15, Bai teaches (paragraph spanning pgs 42-43):
Included in the invention are methods for making a soluble fusion protein complex, the method comprising introducing into a host cell a DNA vector as described herein encoding the first and second fusion proteins, culturing the host cell in media under conditions sufficient to express the fusion proteins in the cell or the media and allow association between IL-15 domain of a first fusion protein and the soluble IL-15Ra domain of a second fusion protein to form the soluble fusion protein complex, purifying the soluble
fusion protein complex from the host cells or media.
Bai further teaches the fusion protein complex is suitable for in vivo use with infected cells (pg 50, first full paragraph).
For claim 16, Bai teaches human interleukin-15 (hIL-15) is trans-presented to the elected immune effector cells by the human IL-15 receptor  chain  expressed on antigen presenting cells pg 50, second full paragraph).
Bai does not teach the claim 1 limitation of administration to a subject in escalating therapeutically effective amounts. Bai also does not teach the elected species of claim 17 wherein the cells comprise autologous cells, or the treatment of a latent HIV infection, as recited in claim 18.
Pavlakis teaches the missing elements of Bai.
Pavlakis teaches methods for the modulation of interleukin-15 (IL-15) signal transduction or function and the use of those agents to modulate immune function (Abstract). Pavlakis teaches the therapeutic agents include
IL-15 covalently or noncovalently bound to interleukin-15 receptor alpha (“IL-15Ra') (“IL-15/IL-15Ra complexes”). The IL-15/IL-15Ra complex may comprise native IL-15 or an IL-15 derivative covalently or noncovalently bound to native IL-15Ra or an IL-15Ra derivative. In one embodiment, the IL-15/IL-15Ra complex comprises an IL-15Ra derivative and the IL-15Ra derivative is a soluble form of the native IL-15Ra. In another embodiment, the IL-15/IL-15Ra complex comprises an IL-15Ra derivative and the IL-15Ra derivative comprises mutations that inhibits cleavage by an endogenous protease.

See pg 1, [0011]; see also pg 2, [0012] and [0013]).
Pavlakis teaches the method of treating a subject suffering from HIV, or preventing or managing the HIV disease (pg 27, [0218]). For the claim 1 limitation of an escalating dosage, Pavlakis teaches “It is well within the skill of the art to start doses of the active composition at relatively low levels, and increase or decrease the dosage as necessary to achieve the desired effect with minimal toxicity” (pg 33, [0268]).   
For claim 17, Pavlakis teaches the host cells are from the subject, reading on “autologous” cells (pg 15, [0123]).
For claim 18, Pavlakis teaches the complex is administered to treat a latent infection (pg 28, [0224]).
The skilled artisan would have expected success in treating a subject suffering from HIV comprising the claimed method of escalating doses and treating latent HIV infection because Bai teaches that the IL-15-based superagonist complex is useful for treating HIV infections, including latent infections, and Pavlakis teaches in paragraph [0268] that “It is well within the skill of the art to start doses of the active composition at relatively low levels, and increase or decrease the dosage as necessary to achieve the desired effect with minimal toxicity,” and includes the method of teaching of latent infections. The skilled artisan could have manipulated the dosage regiment  another because Pavlakis teaches that the method was well known and known to be suitable for treating HIV infections, including latent infections. 

2) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (cited above), in view of Pavlakis (cited above) and Kraft (US 2006/0106043 A1).
The teachings of Bai and Pavlakis are discussed above.
The combination of Bai and Pavlakis do not teach the antiviral agents recited in claim 11, including the elected species of etravirine.
Kraft teaches the missing element of the combination of Bai and Pavlakis.
Kraft teaches a method for treating HIV infection through co-administration of tipranavir and etravirine (Abstract), optionally in further co-administration with additional anti-viral agents (pg 2, [0014]).
The skilled artisan would have expected success in adding Kraft's anti-HIV method comprising tipranavir and etravirine to the method of the combination of Bai and Pavlakis because Bai teaches that additional anti-viral agents can be added to the method comprising administration of that ALT-803 for the treatment of HIV and Kraft teaches that the combination of the claimed anti-virals tipranavir and etravirine are effective in treating HIV, and Kraft further teaches additional anti-virals. The skilled artisan could have added anti-virals tipranavir and etravirine to the method of treating HIV taught by the combination of Bai and Pavlakis Kraft teaches that the compounds were both known to be suitable for treating HIV. The person of ordinary skill in the art would have found it obvious to combine the methods because ordinarily skilled artisans would have predicted that the combination would be safe and effective based on the compounds' shared activity. Furthermore, as set forth in MPEP 2144.06(I), “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-9 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 19, and 25 of U.S. Patent No. US 9,925,247, optionally in view of Pavlakis (cited above). 
First, it is noted that the ‘247 patent is assigned to “Altor BioScience Corporation,” and the present application has been assigned to a different entity, “Nantcell, Inc.” It appears that Nantcell acquired Altor, and all of Altor’s Intellectual Property, as evidenced on page 19, Section 3.6, of the “Agreement and Plan of Merger,” dated May 19, 2017, found 22 July 2022 in the SEC archives online at https://www.sec.gov/Archives/edgar/data/1326110/000119312521011616/d28678dex104.htm. See PTO-892.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a method of treating a subject suffering from a human immunodeficiency virus (HIV) infection comprising administering to the subject a composition comprising a therapeutically effective amount of an IL-15:IL-15R (N-803) complex, wherein the IL-15:IL-15R complex is administered to the subject in escalating therapeutically effective amounts over a period of time to maintain an HIV specific immune response, and wherein the IL-15:IL-15R complex modulates amounts of circulating immune effector cells and/or activates immune effector cells.
Conflicting claim 1 is drawn to a method for treating a human immunodeficiency virus (HIV) infection in a subject, the method comprising: administering to said subject an effective amount of an consisting of an antibody and an effective amount of a pharmaceutical composition comprising an IL-15N72D:IL-15RSu/Fc complex (ALT-803), wherein said antibody is an immune checkpoint inhibitor antibody or a tumor-specific antibody , and wherein said ALT-803 comprises a dimeric 15RSu/Fc and two IL-15N72D molecules, thereby treating the or HIV infection. 
The instant and conflicting claims differ because the conflicting claims do not teach that the IL-15:IL-15R complex is administered to the subject in escalating therapeutically effective amounts over a period of time. 
While it is within the ability of an ordinary practitioner to determine the optimized dosage protocol, the prior art of Pavlakis teaches “It is well within the skill of the art to start doses of the active composition at relatively low levels, and increase or decrease the dosage as necessary to achieve the desired effect with minimal toxicity” (pg 33, [0268]).   
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the ALT-803 complex taught by ‘247 patent in the method of escalating doses taught by Pavlakis. As the conflicting claims are drawn to delivery of ALT-803 complex to treat HIV, the skilled artisan would have been motivated to deliver the complex taught by ‘247 patent using the dosage regimen recited in the instant claims since this dosage regimen is taught by Pavlakis for ALT-803 as effective in treating HIV, and therefore one of ordinary skill would predict a reasonable expectation of success for the combination.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612